Citation Nr: 0028666	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-143 33 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2. Entitlement to an increased evaluation for the residuals 
of a shell fragment wound (SFW) of the left leg, rated 10 
percent disabling.

3. Entitlement to an increased evaluation for the residuals 
of a SFW of the right flank, muscle group (MG) XVI, rated as 
10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of SFWs of the anterior and posterior right chest, 
axillary fold, and right thigh.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from May 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the No. Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that in the rating 
decision in July 1998, the RO awarded service connection for 
PTSD, with a 30 percent evaluation assigned.  This rating was 
effective to the date of claim, based on a review of all the 
pertinent evidence on file. The RO had, based on that review, 
concluded that a higher rating was not in order. The Board 
notes therefore that the issue presented is whether a current 
increased rating is in order for the aforementioned disorder.  
As the RO in the July 1998 rating essentially concluded that 
the aforementioned initial rating granted effective to the 
date of claim was the appropriate current rating, the issue 
of the rating for the entire time period is for 
consideration.  As such, the Board can continue with its 
review without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's PTSD is manifested by tenseness; anxiety; 
nervousness; depression; crying spells; worry about his 
family; avoidance of noise, people, war movies, and 
thunderstorms; and, he has nightmares 3 or 4 times a year.  
He does not receive any treatment or medication for PTSD.  He 
works full time; is married with 4 children; and socializes 
somewhat.  The impression was PTSD, chronic delayed, in 
partial remission.  A GAF of 55 was assigned.

3.  The veteran's PTSD is characterized by occasional 
decrease in work efficiency, but not characterized by reduced 
reliability and productivity.

4. The veteran's residuals of a SFW of the right flank, MG 
XVI, is at present asymptomatic from a clinical standpoint, 
with no current pain, or loss of tissue.  Tenderness is not 
confirmed by objective demonstration, and no limitation of 
function of MG XVI is noted.  More than moderate muscle 
damage is not shown.

5.  The veteran's service connected residuals of SFW of the 
left leg, is at present asymptomatic from a clinical 
standpoint.  There is no fixation or tenderness confirmed by 
objective demonstration, and no limitation of function 
secondary to the SFW scarring.  No more than slight muscle 
damage has been demonstrated.  The rating was assigned on the 
basis of tenderness at the scarring from the gunshot wound.

6.  The veteran's residuals of SFWs of the anterior and 
posterior right chest, axillary fold, and right thigh, are at 
present asymptomatic from a clinical standpoint, with no 
current pain at the wound sites themselves.  The only 
identifiable scarring is at the right thigh.  This is an area 
the size of a 25 cent piece, that is hyperpigmented, but 
other wise not unusual.  There is no loss of tissue, and the 
scar is nonadherent, and tenderness is not confirmed by 
objective demonstration, and no limitation of function 
secondary to the SFW scarring is noted.

7.  There are no extraordinary factors resulting from the 
service connected disorders productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.125, 4.126, 4.130, 
Diagnostic Codes (DC) 9411, 9440 (1999).

2. The criteria for a rating in excess of 10 percent for 
residuals of a SFW of the left leg, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.118, 
Diagnostic Codes (DC) 7804, 7805 (1999).

3. The criteria for an increased (compensable) rating for 
residuals of SFWs of the anterior and posterior right chest, 
axillary fold, and right thigh, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.118, DC 7804, 
7805 (1999). 

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a SFW of the right flank, MG XVI are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 
4.59, 4.73, DC 5316 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that he 
has incurred an increase in his service-connected 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  In evaluating SFW residuals the nature 
and the onset of the injury is also an important item for 
consideration.  Considering the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings are 
warranted for the veteran's PTSD; residuals of SFW, left 
lower leg; SFWs, anterior, and posterior right chest, 
axillary fold, and right thigh; and, SFW, MG XVI injury.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).


a. PTSD

Under 38 C.F.R. § 4.130, DC 9411, Post-traumatic stress 
disorder, is rated under the criteria of DC 9440, Chronic 
adjustment disorder, as follows;

Occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events) warrants a 30 
percent evaluation;

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. DCs 9411, 9440.

It is noted that the rating criteria for psychiatric 
disorders changed in 1996.  The "old" criteria do not apply 
to this case as the claim was filed after the change in 
criteria.  As such, the above criteria apply to this case.

Historically, service connection for PTSD was granted by 
rating decision dated in July 1998, and a 30 percent 
evaluation was assigned.  The effective date was April 9, 
1998, the day the veteran's claim was received.  

In a VA examination in June 1998, it was noted that the 
veteran received the Purple Heart for wounds received in 
Vietnam.  He did not receive any treatment through the VA.  
He was somewhat tense when talking about Vietnam, and 
complained that his nerves bothered him.  He also was 
bothered by people, loud noises, and thunderstorms.  He 
reported a friend being hit in the back of the head by 
shrapnel and being killed.  Several other people in his unit 
were killed but he did not remember their names.  He was 
wounded three times and was hospitalized twice, but refused 
to be hospitalized the third time and was treated at the aid 
station.  

He currently worked at the post office. He was married with 4 
children and got along well with his wife. He has several 
horses, gardened, and raised beef on his land.  While crowds 
bothered him he still socialized somewhat.  He had a normal 
appetite, and slept about five hours a night.  He had 
nightmares 3 or 4 times a year.   He did not watch war 
movies.  Gunshot noises might make him duck to the floor if 
they were unexpected.

The examiner noted nothing unusual about his behavior.  He 
was cooperative, and speech was normal.  He reported 
depression at times; crying spells; and worry about his 
family.  His thought processes were normal; memory fair; 
insight superficial; judgement fair; and, he was oriented x3.  
He denied hallucinations, but he might have had some 
delusions.  There were anxiety present; no schizophrenic 
trends; but periodic mild depression was noted. The 
impression was PTSD, chronic delayed, but in partial 
remission.  A GAF of 55 was assigned.

At a hearing before the RO in November 1998, the veteran, in 
essence, testified that he had worked at the post office 
since 1971.  He reported a lot of stress at work, and the 
telephones constantly rang.  His job was critical because 
they were understaffed.  He did not have to deal with the 
public that much.  He did not take any medications other than 
some over the counter drugs like Advil. He was sometimes 
short with his family.  He did socialize and go places with 
his family.  While he also had a few friends, he did not 
really socialize with them that much.  

At a second hearing before the RO in June 2000, the veteran, 
in essence, offered similar testimony.  He added that neither 
VA nor private doctors discussed any medication with him to, 
"take the edge off" some of his stressful symptoms.  
Neither had anyone discussed any counseling through the VA or 
Vet Centers, and he was not receiving any current treatment 
for his PTSD.

The post service medical evidence of file includes private 
and VA treatment records primarily for several physical 
disabilities.  They are silent as to any treatment for PTSD. 

After reviewing the applicable rating criteria, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that the veteran's psychiatric 
symptomatology does not produce impairment of occupational 
and social adaptability with reduced reliability as required 
for a 50 percent psychiatric evaluation, for any of the time 
period in question.  PTSD, was first diagnosed in the June 
1998 VA examination.  However, the examination demonstrated 
that the appellant's neuropsychiatric disorder is no more 
than moderate as reflected by the assignment of Global 
Assessment of functioning scores of 55.  The Court has 
stated, with respect to the GAF scale: "[a] 55-60 rating 
indicates 'moderate' difficulty in social, occupational, or 
school functioning." Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995). A GAF between 70 and 75 reflects lesser impairment. 
The examination which is the most probative evidence to 
consider in determining the appropriate current disability 
rating to be assigned under the holding in Francisco v. 
Brown, 7 Vet. App. 55 (1994), does not reflect that a greater 
than 30 percent evaluation for a PTSD is warranted under any 
of the applicable criteria.

The VA examination reveals no impairment of the thought 
process or communications.  He has not exhibited any 
inappropriate behavior, and has been able to maintain his 
personal hygiene and other activities of daily living.  
Further, he had been able to maintain his job from 1971 to 
the present, and remained married to the same person, and has 
raised 4 children.  Furthermore, there is no evidence of 
record that reflects any suicidal ideation.

The record does not establish that the appellant demonstrates 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking. While the appellant has evidenced a somewhat labile 
affect; is often restless and anxious; and, may have somewhat 
isolated himself from the community at large; some 
disturbances of motivation and mood; and, some difficulty in 
establishing and maintaining effective work and social 
relationships; the evidence of record shows that he has 
continued to function without any significant mental health 
treatment, or any prescribed medication, established and 
maintained a good work history, and has not required any 
hospitalizations related to his psychiatric symptomatology.   

It is noted that he does some socializing.  Significant 
interference with work has not been shown.  The findings set 
forth above most closely approximate those necessary for the 
30 percent evaluation, and that rating would therefore be 
continued under the rating criteria. See 38 C.F.R. § 4.7 
(1999).  The findings needed for the next higher evaluation 
are not currently demonstrated.

The veteran has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology. However, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
The June 1998 VA psychiatric examination report indicate a 
GAF value which shows moderate difficulty in social and 
occupational functioning due to his PTSD disability.  These 
clinical assessments are considered persuasive as to the 
appellant's degree of impairment due to PTSD since they 
consider his overall industrial impairment due to his 
psychiatric illness.  No more than a 30 percent rating is 
deemed indicated.

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9411, 
and even considering the criteria of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).


b. SFW residuals

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40. 
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

The provisions regarding the rating of muscle injuries were 
amended by regulatory changes at 62 Fed. Reg. 30235-30240 
(June 3, 1997), (codified at 38 C.F.R. §§ 4.56, 4.73 (1999)) 
(hereinafter "new criteria.") As these amendments have not 
resulted in any major substantive change in the manner in 
which disability due to muscle injuries is rated, the 
citations below will be to the new criteria for rating muscle 
injuries for the sake of convenience. In addition, the Board 
concludes that given the lack of substantive changes in the 
criteria for rating disability due to muscle injuries, the 
adjudication below will not result in any prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) 
(1999).

38 C.F.R. § 4.56(d) (1999) provides that under DC's 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as follows: (1) slight disability; (2) 
moderate disability; (3) moderately-severe disability; (4) 
severe disability. [formerly § 4.56(a) through (d), prior to 
July 3, 1997].

Slight Disability of Muscles:

(i) Type of injury: Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint: Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings: Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.


Moderate Disability of Muscles:

(i)	Type of injury: Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii)	History and complaint: Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined by 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.

(iii)	Objective findings: Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss or power or 
lowered threshold of fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)	Type of injury: Through and through or deep penetrating 
wound by small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and Complaint: Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by 38 C.F.R. § 4.56(c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective Findings: Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i)	Type of injury: Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint: Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings: Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

Historically, the veteran received multiple shrapnel wounds 
(SFWs) from exploding mortar rounds during service in Vietnam 
in October 1968.  There was no artery or nerve involvement.  

The initial VA examination in May 1969, revealed the 
following SFW scars;
2mm scar, chest, below right sternoclavicular articulation; 
3mm back scar, slightly medial to the tip of the right 
scapula over the sacrospinalis muscle group; tiny 3mm scar, 
right posterior axillary fold; 9mm scar, right flank; two 8 
or 9 mm, well healed scars, lateral aspect of the junction of 
the upper middle third of the thigh; Two 5mm scars, posterior 
aspect, left calf, middle third of the calf.  These scars 
were non-tender, non-adherent, well healed, faint, 
superficial, with no evident muscle hernia, or muscle 
atrophy, and of no clinical or functional significance.  
There was no evidence of any neurological or arterial injury 
associated with any of the scars

X-rays revealed multiple metallic foreign bodies including; 
two tiny bodies in the soft tissue, posterior axillary fold, 
right shoulder; one adjacent to the body of the third lumbar 
vertebra, right; two bodies in the soft tissue, lateral 
aspect, right thigh; one body in the subcutaneous tissue, 
lateral aspect junction, upper and middle third, lower leg, 
left; and, two bodies, chest, posteriorly, right.

By rating decision in September 1969 service connection was 
granted for residuals of multiple shrapnel wounds of the 
right chest anteriorly and posteriorly, right flank, right 
posterior axillary fold, right thigh, and left lower leg.  
This was an initial rating to determine potential eligibility 
for vocational rehabilitation training.

Subsequently by rating action in October 1969 a 10 percent 
rating was granted for residual injury to the right flank, 
determined to have involved MG XVI.  A noncompensable rating 
was assigned for residual scarring.  Subsequently, following 
an additional examination, a 10 percent rating was assigned 
for the residuals of a SFW of the left leg.  These ratings 
were effective to the day after service.  These ratings have 
remained in effect since that time and are protected from 
reduction.

In a VA examination in August 1970, the examiner referencing 
the earlier VA examination, noted that all the SFW scars were 
minute, superficial, non-tender, non-adherent, 
nonsymptomatic, and well healed.  There was no evidence of 
any muscle, arterial, or nerve damage of any consequence.  He 
opined, "There is no muscle atrophy, no loss of function, 
and in my opinion, it is entirely asymptomatic. Previous x-
rays reveal the presence of small metallic foreign bodies 
located superficially in the soft tissues in the areas of the 
scars....  In my opinion, these are not the source of the 
patient's complaints, the complaints being functional and a 
result of occupation."

In a VA examination in April 1974, the examiner in essence, 
noted that all the SFW scars were minute, superficial, non-
tender, non-adherent, nonsymptomatic, and well healed.  There 
was no evidence of any contracture, or limitation of 
function, or involvement of the musculature, arterial, or 
neurological systems. 

In a VA examination in June 1998, the examiner noted that the 
veteran ambulated without difficulty.  The shrapnel wounds of 
the right anterior chest; posterior chest, scapular area; 
right thigh; and right axillary fold were investigated.  The 
only actually identifiable scar was in the anterolateral 
aspect, right thigh.  In the upper third was an area the size 
of a 25 cent piece that was hyperpigmented, but otherwise not 
unusual.  There was no loss of soft tissue and the scar was 
not tender or adherent.  Range of motion (ROM) of the hips; 
knees; right shoulder, and upper  extremity were normal.  

On the posterior aspect, left calf there was a 2-3mm palpable 
firm object located in the subcutaneous tissue which probably 
represented a retained metal foreign body.  This was not 
tender, and there was no scarring or fixation.  The diagnoses 
were; residuals, shrapnel wound MG XVI; residuals, shrapnel 
wound left lower leg; residuals, shrapnel wound right chest 
anterior and posterior, right axillary fold and thigh.  He 
opined that the residuals were not sufficient cause for the 
complaints of pain in the back, neck, and headache 
complaints.

At hearings before the RO in November 1998, and June 2000, 
the veteran, in essence, testified that he had worked at the 
post office since 1971.  He does not take any medications 
other than some over the counter drugs like Advil. The 
residuals of his SFWs, did not cause enough pain or 
dysfunction that they interfered with his work.  He noted 
that his job allowed him to alternate between sitting and 
standing.  He would not be able to work if he had to stand 
all day.  His pain was an aching type pain on the upper right 
thigh. He also had back, and neck pain and headaches, but no 
doctor had attributed them to the SFWs.  He further testified 
that he was not receiving any current treatment for his 
disabilities.

Regarding the residuals of injury to MG XVI, this disability 
is rated under the VA Schedule for Rating Disabilities, 
38 C.F.R. § 4.73, DC 5316, Group XVI, muscle injury, pelvic 
girdle group I, which warrants a 10 percent evaluation for a 
moderate injury; 30 percent for a moderately severe injury; 
and 40 percent for a severe injury.  38 C.F.R. § 4.73, DC 
5316 (1999).  It is noted that the rating contemplates 
functional limitations and that the muscle group controls 
functions of the hip.  

Regarding the residuals of SFWS of left leg; and residuals, 
SFWs, anterior and posterior right chest, axillary fold, and 
right thigh, these SFW disabilities are rated as scars under 
the VA Schedule for Rating Disabilities, 38 C.F.R. § 4.118, 
DCs 7804, and 7805.  DC 7804, Scars, superficial, tender and 
painful on objective demonstration, warrants a 10 percent 
evaluation for a tender and painful scar even though the 
location may be on the tip of a finger or toe. This is the 
highest available schedular evaluation under this code. It is 
noted that the rating contemplates functional limitations 
caused by pain.

DC 7805, Scars, other, warrants an evaluation based on 
limitation of function of the affected part.

The Board notes that the original grant of service connection 
in October 1969, included both of these now separately rated 
disabilities as a single noncompensable rated disability 
under DC 7805.  Subsequently, in January 1971, the RO 
considered the SFW to the left leg to be of sufficient 
severity to separately rate it as 10 percent disabling, under 
this same code.  At this point, the 10 percent rating for the 
residuals of the left leg is assigned on the basis of 
tenderness in the area under Code 7804.  The other SFWs of 
the chest, axillary fold, and right thigh remained as a 
single noncompensable rated disability.

The Board notes, that there is no indication of any 
tenderness, pain, or limitation of function associated with 
the residuals of the injury to MG XVI; or, either of the SFW 
disabilities, or any of the associated scars.  The latest VA 
examination notes no symptoms referable to a MG XVI injury; 
or, SFW scars.  The examiner found no limitation of function 
of the hips, and ROM was normal.  There was no tender and 
painful scarring, or any associated limitation of function 
related to the SFW scars. Thus, an increased rating for 
residuals of a MG XVI injury is not warranted under the 
applicable code.  In addition, a compensable rating for 
residuals of SFWs, right chest, anterior, and posterior, 
axillary fold, and right thigh is not warranted; nor is an 
increased rating for SFW, left leg warranted under either 
applicable code.  It is noted that no more than slight muscle 
damage to any group is shown.

While the Board has considered the "positive" subjective 
evidence submitted by the veteran essentially contending that 
his residuals of an SFW, injury to MG XVI; residuals, SFW, 
left leg; and, residuals, SFWs, chest, axillary, fold, and 
right thigh,  should be rated higher than his current 
ratings, the Board concludes, that such evidence is overcome 
by the weight of the "negative" objective clinical evidence 
of record. Despite the veteran's statements concerning his 
subjective complaints of pain in the back, neck, legs and his 
headaches, the most recent objective medical evidence, the 
July 1998 VA examination, does not show any findings of pain, 
discomfort, or other symptomatology related to the SFW scars, 
or the residuals of MG XVI injury. These findings are similar 
to those of the previous VA examinations in 1969, 1970, and 
1974. Accordingly, the veteran's claim for an increase must 
be denied. Gilbert, 1 Vet. App. at 49.  After reviewing the 
evidence on file, it is the conclusion of the Board that an 
evaluation in excess of 10 percent is not warranted for 
residuals, SFW, left leg; or, for residuals of an injury to 
MG XVI; nor is a compensable evaluation warranted for 
residuals, SFWs, right anterior, and posterior chest, 
axillary fold, and right thigh.  In making these 
determinations, all reasonable doubt has been resolved in 
favor of the appellant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.10, 4.3, 4.7; Gilbert, at 49. The appellant has also been 
afforded the benefit of the provisions of 38 C.F.R. §§ 4.40 
with regard to giving proper consideration to the effects of 
pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board has considered the veteran's written statements, 
and sworn testimony, that his various residuals of his SFWS 
are worse than currently evaluated.  Although his statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, or date of onset.  Neither 
are his statements probative evidence as to the issue of 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) (quoting Espiritu v. Derwinski).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the subjective evidence of an 
increased disability.
The appellant is not a medically trained professional and his 
opinion is of limited probative value on issues of medical 
diagnoses and etiology.  Id.  Finally, there is no evidence 
of such unusual findings as to warrant application of the 
regular schedular provisions impractical.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW of the left leg is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW of the right flank, MG XVI, is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of SFWs, anterior and posterior right chest, 
axillary fold and right thigh is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

